DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luetzow (6,586,929).



    PNG
    media_image1.png
    690
    547
    media_image1.png
    Greyscale


2.    As to claim 2, Luetzow discloses that the each of the magnets (12, 14) has a north pole and a south pole, and wherein the magnets are oriented 

3.    As to claim 3, Luetzow discloses that the each of the magnets (12, 14) has a north pole and a south pole, and wherein the magnets are oriented with the south poles of the magnets face one another (Fig. 1 – 3; Col. 4, lines 12 - 65).

4.    As to claim 4, Luetzow discloses that the magnets (12, 14) are mounted to a stationary structure (24) (Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luetzow (6,586,929) in view of Finn et al. (5,831,227).


5.    As to claim 5, Luetzow fails to disclose that the stationary structure is a wall of an elevator shaft.  Finn et al. (hereinafter Finn) discloses a linear positioning system wherein the stationary structure is a wall of an elevator shaft (36) (Fig. 2; Col. 2, lines 20 – 50).

    PNG
    media_image2.png
    587
    511
    media_image2.png
    Greyscale



6.    As to claim 6, Luetzow fails to disclose that the magnetic sensor is connected to a mobile structure.  Finn teaches a linear positioning system (Abstract) wherein the magnetic sensor (30) is connected to a mobile structure (12) (Fig. 2; Col. 2, lines 51-60; the sensor 30 "is disposed on the elevator car," i.e., a mobile structure).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Luetzow in view of the teachings of Finn to monitor the position of an elevator in a shaft providing accurate information regarding the position of the elevator relative to desired positions, such as openings for floors.  



8.    As to claim 8, Luetzow fails to disclose that the magnetic sensor is disposed within a housing mounted on an arm connected to the mobile structure.  Finn teaches a linear positioning system wherein the magnetic sensor (30) is disposed within a housing mounted on an arm connected to the mobile structure (12) (Fig. 2; Fig. 2 shows the sensor 30 is in a housing of an arm extending from the mobile structure, i.e., the elevator).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary .  

Claims 9 - 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luetzow (6,586,929) in view of Kim (9,523,744).
As to claim 9, Luetzow discloses that the magnetic sensor is a first magnetic sensor (26).  Luetzow fails to disclose that system further comprising a second magnetic sensor and a third magnetic sensor, wherein the first, second, and third magnetic sensors are oriented orthogonally with respect to one another for detecting linear motion along X, Z, and Y axes of a Cartesian coordinate system, respectively.  Kim discloses a sensing apparatus and sensing device to identify a relative position of a body wherein the magnetic sensor is a first magnetic sensor (11-2, Fig. 3a-b), the system further comprising a second magnetic sensor (12-1) and a third magnetic sensor (11-3), wherein the first (11-2), second (12-1), and third magnetic sensors (11-3) are oriented orthogonally with 

    PNG
    media_image3.png
    844
    631
    media_image3.png
    Greyscale


As to claim 10, Luetzow discloses a magnetic position sensor a pair of magnets disposed adjacent one another (12, 14; Fig. 1 – 3; Col. 4, lines 3 - 65) and defining a gap therebetween (Fig. 1 – 3; Col. 4, lines 3 - 65); the magnets (12, 14) having common poles facing one another; and a first magnetic sensor (26) movable along an axis passing through the gap (Fig. 3, Col. 8, lines 12 - 65).  Luetzow fails to explicitly disclose second, and third magnetic sensors disposed within a housing and oriented orthogonally with respect to one another for detecting linear motion along X, Z, and Y axes of a Cartesian coordinate system, respectively.  Kim discloses a 

As to claim 11, Luetzow discloses that the magnets (12, 14) are mounted to a stationary structure (24) (Fig. 1).

Claims 12 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luetzow (6,586,929) in view of Kim (9,523,744) as applied to claim 10 above, and further in view of Finn et al. (5,831,227).

11.    As to claim 12, Luetzow and Kim fails to disclose that the stationary structure is a wall of an elevator shaft.  Finn et al. (hereinafter Finn) discloses a linear positioning system wherein the stationary structure is a wall of an elevator shaft (36) (Fig. 2; Col. 2, lines 20 – 50).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Luetzow in view of teaching of Kim and further in view of the teachings of Finn to mount the magnets on a wall of an elevator 

6.    As to claim 13, Luetzow and Kim fails that the magnetic sensor is connected to a mobile structure.  Finn teaches a linear positioning system (Abstract) wherein the magnetic sensor (30) is connected to a mobile structure (12) (Fig. 2; Col. 2, lines 51-60; the sensor 30 "is disposed on the elevator car," i.e., a mobile structure).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Luetzow in view of teaching of Kim and further in view of the teachings of Finn to monitor the position of an elevator in a shaft providing accurate information regarding the position of the elevator relative to desired positions, such as openings for floors.  

7.    As to claim 14, Luetzow and Kim fails to disclose that the mobile structure is an elevator car.  Finn teaches a linear positioning system (Abstract) wherein the mobile structure (Fig. 2; Col. 2, lines 51-60; the sensor 30 "is disposed on the elevator car," i.e., a mobile structure) is an 

8.    As to claim 15, Luetzow  and Kim fails to disclose that the magnetic sensor is disposed within a housing mounted on an arm connected to the mobile structure.  Finn teaches a linear positioning system wherein the magnetic sensor (30) is disposed within a housing mounted on an arm connected to the mobile structure (12) (Fig. 2; Fig. 2 shows the sensor 30 is in a housing of an arm extending from the mobile structure, i.e., the elevator).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Luetzow in view of teaching of Kim and further in view of the teachings of Finn wherein the mobile structure is an elevator car and magnetic sensor is connected to the .  

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ausserlechner et al. (2013/0043863) is cited for its disclosure of a magnetic position sensors, systems and methods.
DUFOUR et al. (2007/0120556) is cited for its disclosure of a magnetic position sensor for a mobile object with linear travel.
Matsumoto et al. (8,558,539) is cited for its disclosure of a stroke amount detecting an amount of a stroke of a detection object that moves straight.
Lee (4616153) is cited for its disclosure of a closed-loop linear position servomotor having a tubular armature disposed within a tubular stator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/REENA AURORA/Primary Examiner, Art Unit 2858